DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “reading unit”, “first detection unit”, “second detection unit”, and “display control unit” in claims 1-11, and the “management unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The “reading unit” is being interpreted to cover scanner 107 described in the specification (par. 22) as performing the claimed function, and equivalents thereof.
The “first detection unit” is being interpreted to cover a sensor in scanner 107 described in the specification (par. 22) as performing the claimed function, and equivalents thereof.
The “first detection unit” is being interpreted to cover another sensor in scanner 107 described in the specification (par. 22) as performing the claimed function, and equivalents thereof.
The “display control unit” is being interpreted to cover CPU 100 in control unit 10 described in the specification (par. 23 and 25) as performing the claimed function, and equivalents thereof.
The “management unit” is being interpreted to cover CPU 100 in control unit 10  described in the specification (par. 26 and 28) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al (JP 2017118255 A) in view of Jeran et al (US 6643037 B1).
Sugano discloses an image reading unit 100 comprising an ADF 10 and a CCD line sensor 58 that reads an image from a document D on a platen glass (Fig. 1(b)). An ADF opening/closing sensor 61 detects the presence or absence of a document left unintentionally and a warning means (a message display part and a loudspeaker) warns that a document is left unintentionally. See abstract of Sugano et al document.
Referring to claim 1:
Sugano et al disclose an image processing apparatus 20 comprising: a reading unit 100 configured to read a document; a first detection unit 61 configured to detect a document placed on the reading unit (par. 23); a display control unit 200 configured to control a display method of displaying an icon (par. 18, 23, 31, 33, 57, and 69-74, displaying a message) corresponding to each of the plurality of functions (e.g., “There is an original on a platen glass”, "Ready for Copying", "Forgotten to take off") using at least a result of the detection by the first detection unit on a menu screen 64 for selecting at least one function from the plurality of functions (e.g., placing or feeding the original onto the platen glass, staring the copy operation, removing the original from the platen glass); and a determination unit configured to determine whether a document is left behind on the reading unit (par. 42-56, 65-69), wherein, in a case where the determination unit determines that the document is left behind, the display control unit is configured to control display of the icon (as referenced above) using a result of the detection by the first detection unit (as referenced above). See translation of Sugano et al document.
Sugano et al does not disclose being configured to control display of the icon using a result of detection by a second detection unit in a case where the determination unit determines that the document is left behind without using at least the result of the detection by the first detection unit.
Jeran et al disclose an image scanner 10 provided with a transparent platen 32 for supporting a page during a scanning operation and an apparatus for detecting if the page is present on the platen. The apparatus includes an indicium 46 positioned above a predetermined area on the platen. In order to determine if a page is present on the platen, the predetermined area is scanned. If the indicium can be detected (by sensor 38), then it is assumed that a page is not present on the platen. If, however, the indicium is not detected, then it is assumed that a page is present on the platen and the user may then be notified (see col. 5, lines 28-63). Jeran et al then disclose another embodiment in which the image sensor used to detect the indicium is separate from the image sensor used for scanning (see col. 6, lines 24-28).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively configured the display control unit in Sugano et al in view of Jeran et al, in a case where the determination unit determines that the document is left behind, to control display of the icon using a result of detection by a second detection unit without using at least the result of the detection by the first detection unit. While this modification adds an additional sensor to the scanner, the motivation and advantage is to increase the speed at which a left over page is detected.
Referring to claim 2:
Sugano et al disclose a status in which the document is left behind and which is determined by the determination unit is a status from execution of a job (fixed read job) using the document placed on the reading unit to removal of the document (par. 42-50).
Referring to claim 6:
Sugano et al disclose an icon (message) displayed with the highest priority in display 64 (higher more prominent position 64b on display 64) in a case where the first detection unit detects presence of the document is either an icon corresponding to a copy function or an icon corresponding to a scan function (par. 18, "Ready for Copying").
Referring to claims 9-10:
In the combination of Sugano et al and Jeran et al, in a case where the determination unit determines that no document is left behind and the first detection unit detects the document, the display control unit is configured to display, out of a plurality of the icons corresponding to the respective functions, a first icon (par. 18, "Ready for Copying") corresponding to a function using the document placed on the reading unit in a display method different from a display method of displaying a second icon (par. 33 & 71, "Forgotten to take off") corresponding to a function without using the document placed on the reading unit (i.e., before copying or scanning). The first icon is displayed with a higher priority over the second icon (higher more prominent position 64b on display 64).
Referring to claim 12:
This is the method claim corresponding the functions performed by the device set forth in claim 1 and is therefore rejected on the same basis as presented above.
Referring to claim 13:
This is the computer program product claim which correspond to the functions performed by the device set forth in claims 1 being performed by a processor executing stored instructions. Since Sugano et al disclose a CPU for executing a control program to perform the functions discussed above (par. 30), these claims are rejected on the same basis as presented above with respect to claims 1.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al and Jeran et al as applied to claim 1 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 3:
Sugano et al nor Jeran et al disclose the display method as including a method of changing a display order of a plurality of the icons or hiding part of the plurality of icons. However, changing a display order or hiding certain icons of a plurality of the icons (messages) is well-known in the prior art. Such reordering or hiding of icons on a display is often done in order to achieve the advantages of decluttering and/or optimizing what is displayed thereby improving user operation and user experience.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included in Sugano et al nor Jeran et al, in view of the well-known prior art, the function of changing a display order or hiding certain icons of a plurality of the icons (messages) in order to gain the advantages noted above.
Referring to claims 7-8:
Sugano et al nor Jeran et al disclose the icon (message) arranged on a first home screen displayed after a user logs in to the image processing apparatus, nor the display control unit being configured to [be capable of switching] switch display between the first home screen and a second home screen on which the result of the detection by the first detection unit has no influence on display of the icon. However, providing a user login, a home screen upon login, and the function of switching display between different home screens is well-known in the prior art. Use of a login and switching to different home screens is done to achieve the advantages of security and optimized/improved user operation and user experience based on the home screen best suited for a particular user and/or circumstance.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included in Sugano et al nor Jeran et al, in view of the well-known prior art, the function of displaying a home screen after a user logs in, and switching display between the first home screen and a second home screen on which the result of the detection by the first detection unit has no influence on display of the icon, in order to gain the advantages noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, configuring the display control unit to be “capable of” performing a function does not limit it to performing that function. Therefore, it is indefinite as to whether the claimed function is being performed.
In claim 11, reference to "the second reading unit", for which there is insufficient antecedent basis, renders the recited claim limitation indefinite and makes an interpretation of what scope and meaning was intended uncertain. There is no second or other reading unit described in the specification.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of the cited document JP 2011-210009 on pages 1-2 of the specification. An explanation of relevance of the cited document not provided by Applicant is given below. 
A review of the US Patents and US Patent application publications cited in the IDS have been found to cover a background of user display consoles enabling a user to select an appropriate operational mode from a plurality of operational modes using icons displayed on a home screen.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurahashi (US 10944878 B2) discloses a manuscript leaving determination device that determines whether a manuscript is left in the image reading apparatus. A warning is transmitted indicating a risk of information leakage when a distance determination device determines that a distance between an image reading device and a portable device has reached a predetermined first threshold value and an approaching person determination device determines that there is an approaching person in a state in which the manuscript leaving determination device has determined that a manuscript is left in the image reading apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
22 May 2022